Citation Nr: 0827633	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-02 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
to include rheumatoid arthritis.

2.  Entitlement to service connection for a low back 
disability, to include rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1963 to February 1967.  These matters are before the 
Board of Veterans' Appeal (Board) on appeal from a January 
2004 rating decision by the Indianapolis, Indiana Department 
of Veterans Affairs (VA) Regional Office (RO).  

The veteran's original claim sought entitlement to service 
connection for rheumatoid arthritis of the neck, spine, hips, 
shoulders, elbows, with cramps in hands, knees, feet, and 
chest; as well as entitlement to service connection for 
muscle spasms.  In his February 2004 notice of disagreement, 
he did not appeal the denial of the muscle spasms.  In his 
December 2004, substantive appeal, he limited his 
disagreement to his back and neck; specifically stating "I 
disagree with VA's decision that my back and neck problems 
aren't service related."  As the veteran has limited his 
appeal specifically to his back and neck, only such issues 
are before the Board.


FINDINGS OF FACT

1.  It is not shown that the veteran has rheumatoid arthritis 
of either the cervical spine or the lumbar spine.

2.  A cervical spine disability was not manifested during the 
veteran's active service; arthritis of the cervical spine was 
not manifested in the first postservice year; and his current 
cervical spine disability is not shown to be related to his 
service.

3.  A low back disability was not manifested during the 
veteran's active service; arthritis of the lumbar spine was 
not manifested in the first postservice year; and his current 
low back disability is not shown to be related to his 
service.



CONCLUSIONS OF LAW

1.  Service connection for a cervical spine disability to 
include rheumatoid arthritis is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Service connection for a low back disability to include 
rheumatoid arthritis is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353-23355).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

By letters in December 2003, in January 2005, and in January 
2006 the veteran was informed of the evidence and information 
necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of 
his claims, the assistance that VA would provide to obtain 
evidence and information in support of his claims, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The letters informed the 
veteran that he should submit any medical evidence pertinent 
to his claim.  Although complete VCAA notice was not provided 
prior to the initial adjudication in theses matters, the 
veteran has had ample opportunity to supplement the record 
and to participate in the adjudicatory process following 
notice.  The claims were reajudicated after all essential 
notice was given.  See January 2006 supplemental statement of 
the case.  He is not prejudiced by any notice deficiency 
earlier in the process.

Although the veteran did not receive notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), this decision denies 
service connection, and neither the rating of a disability 
nor the effective date of an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by lack 
of such notice.  

The veteran's service treatment records (STRs) are associated 
with his claims file, as are postservice VA and private 
treatment records.  The Board has considered whether a VA 
examination or medical opinion is necessary as to these 
disabilities.  Because there is no objective evidence of 
cervical or lumbar disabilities in service or competent 
evidence that current cervical or lumbar arthritis might be 
related to service, the Board finds that a VA examination for 
a medical nexus opinion is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4)(i)(A).  The veteran has not identified any 
pertinent records that remain outstanding (in April 2006 
correspondence he stated that he had no additional 
information to submit).  VA's duty to assist is met.  
Accordingly, the Board will address the merits of this claim. 

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases (including, as pertinent here, arthritis) 
may be service connected based on a presumption that they 
were incurred in service if they become manifest to a 
compensable degree within a specified period of time 
following service discharge (one year for arthritis).  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The veteran's STRs (to include his service separation 
examination report) contain no mention of complaints of, or 
treatment for, a cervical disability, or low back disability, 
to include rheumatoid arthritis.  

VA treatment records do not pertain to treatment of the 
cervical or lumbar spine.  

Private postservice records from September 1977 to November 
2004 include: a July 1992 record (of treatment for a 
disability not at issue) which notes the veteran's report of 
a history of chronic arthritis in his back.  A report of 
December 2003 cervical spine MRI showing multiple level 
cervical spondylosis.  A report of December 2003 lumbar spine 
MRI showing lumbar spondylosis.  A report of January 2004 CT 
bone mineral density study (for lumbar spondylosis) noting 
significant osteoporosis.  A report of an October 2004 CT of 
the lumbar spine showing spinal stenosis suggested at L4-5 
due to central disc protrusion and ligamentous hypertrophy.  
A report of a November 2004 CT of the lumbar spine showing 
stenosis at L4-5.  

The record shows that the veteran has both cervical and 
lumbar spine disabilities.  Private treatment records reflect 
that he was seen for complaints of neck and low back pain, 
and that arthritis (spondylosis) was diagnosed, including 
based on diagnostic studies noted above.  What he must still 
show to establish service connection for such disabilities is 
that they are related to his active service.  A disability of 
the cervical spine or low back was not manifested in service, 
and arthritis of the cervical spine or low back was not 
manifested in the first postservice year.  Consequently, 
service connection for a cervical or lumbar spine disability 
on the basis that such became manifest in service, and 
persisted, or on a presumptive basis (for arthritis as 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

The veteran may still establish service connection for a 
cervical spine or low back disability if competent (medical) 
evidence relates any such disability to his service.  See 
38 C.F.R. § 3.303.  He has not submitted any medical evidence 
that suggests his cervical and/or lumbar spine disability 
might be related to his service.  As was noted above, the 
Board has considered whether an examination to secure a nexus 
opinion in this matter is necessary.  As the veteran's STRs 
do not show injury, disease, or event in service to which the 
current cervical and lumbar disabilities might be related, 
any nexus opinion given would necessarily be based on 
speculation and/or history provided by the veteran, and would 
be lacking in probative value.  Accordingly, an examination 
for a nexus opinion is not necessary.

Significantly, a lengthy time interval between service and 
the initial postservice clinical manifestation of a 
disability for which service connection is sought (here more 
than 25 years) is, of itself, a factor weighing against a 
finding of service connection.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000).  As the veteran is a 
layperson, his own opinion that the claimed disabilities are 
related to his service is not competent evidence.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
preponderance of the evidence is against these claims.  
Accordingly, they must be denied.


ORDER

Service connection for a neck disability, to include 
rheumatoid arthritis, is denied.

Service connection for a low back disability, to include 
rheumatoid arthritis, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


